Petitioner did not have the right to succeed to the subject apartment since he could not make the necessary demonstration that the unit was his primary residence for the required time period (see Matter of Greichel v New York State Div. of Hous. & Community Renewal, 39 AD3d 421 [2007]). Although petitioner presented evidence of having resided in the apartment, he did not submit evidence in proper form, such as a notice of change or income affidavits, showing that he resided there in the two years preceding the tenant of record’s death (see Matter of Martino v Southbridge Towers, Inc., 68 AD3d 412 [2009]).
*483We have considered petitioner’s remaining contentions, including that respondent acted arbitrarily and capriciously in failing to adhere to precedent, and find them unavailing. Concur — Andrias, J.P., Catterson, Moskowitz, Abdus-Salaam and Román, JJ.